Case 0:20-cv-60124-WPD Document 16-1 Entered on FLSD Docket 11/10/2020 Page 1 of 8




                           EXHIBIT A
Case 0:20-cv-60124-WPD Document 16-1 Entered on FLSD Docket 11/10/2020 Page 2 of 8
Case 0:20-cv-60124-WPD Document 16-1 Entered on FLSD Docket 11/10/2020 Page 3 of 8
Case 0:20-cv-60124-WPD Document 16-1 Entered on FLSD Docket 11/10/2020 Page 4 of 8
Case 0:20-cv-60124-WPD Document 16-1 Entered on FLSD Docket 11/10/2020 Page 5 of 8
Case 0:20-cv-60124-WPD Document 16-1 Entered on FLSD Docket 11/10/2020 Page 6 of 8
Case 0:20-cv-60124-WPD Document 16-1 Entered on FLSD Docket 11/10/2020 Page 7 of 8
Case 0:20-cv-60124-WPD Document 16-1 Entered on FLSD Docket 11/10/2020 Page 8 of 8
